Citation Nr: 0217496	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  01-07 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
skin disorder.  

2.  Entitlement to a rating in excess of 20 percent for 
residuals of cancer of the prostate.  

3.  Entitlement to an initial compensable rating for 
erectile dysfunction.  


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1969.  

The current appeal arose from an April 2001 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Fargo, North Dakota.  

The M&ROC proposed to reduce a 100 percent evaluation in 
effect since August 17, 1997, for carcinoma of the prostate, 
to 20 percent.  The M&ROC also granted service connection 
for erectile dysfunction as secondary to prostate cancer and 
assigned a noncompensable rating.  Service connection for 
psoriasis or a skin disorder was denied.  

The proposed reduction of the 100 percent rating for 
prostate cancer was promulgated in July 2001, and it was 
determined that the 20 percent rating was to be effective 
from October 1, 2001.  In April 2002, the 20 percent rating 
in effect for prostate cancer was confirmed and continued.  

The veteran appeared for a Travel Board hearing before the 
undersigned Member of the Board in August 2002, a transcript 
of which is of record. 

It is noted that the veteran receives special monthly 
compensation on account of loss of use of use of a creative 
organ.  


FINDINGS OF FACT

1.  A chronic acquired skin disorder was not shown in active 
service or for many years thereafter.  

2.  The probative, competent medical evidence does not 
establish a nexus between any post service 
reported/diagnosed chronic skin disorder (rash/psoriasis) 
and any incident of service.  

3.  There is no evidence of recurrence of cancer or 
demonstration or urinary tract infection, but there is 
occasional incontinence and nocturia on an average of 2 to 3 
times per night.  

4.  The veteran is not required to use absorbent material 
which must be changed 2 to 4 times and does not have urinary 
frequency consistent with voiding at an interval of less 
than one hour during the day and 5 times or more during the 
night.  

5.  The veteran's disability from erectile dysfunction 
secondary to prostate cancer is manifested by continued 
erectile dysfunction but without loss or deformity of the 
penis.  


CONCLUSIONS OF LAW

1.  A chronic acquired skin disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102 (2002).  

2.  The criteria for a schedular rating in excess of 20 
percent for residuals of adenocarcinoma of the prostate have 
not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.115a, 4.115b, Diagnostic Codes (DCs) 7527-7528 ) (2002).  

3.  The criteria for an initial compensable evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.115b, DC 7522 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) discloses 
that they are negative for complaints of or treatment for a 
skin disorder, to include the separation examination in 
April 1969.  

Postservice private and VA records are of record.  A private 
document dated in 1994 reflects that the veteran had a 
history of psoriasis.  In 1997 he was found to have prostate 
cancer, and radiation therapy was begun.  In February 1998 
the M&ROC granted service connection for prostatic cancer as 
secondary to exposure to Agent Orange.  A 100 percent rating 
was assigned, and it was explained that this evaluation was 
assigned during active malignancy or antineoplastic therapy.  
Subsequent ratings were to be predicated upon findings made 
on VA examinations.  

Private treatment records from 1997 and 1998 reflect that 
the veteran continued to receive radiation therapy and his 
prostate-specific antigens (PSA) dropped.  A VA oncologist 
reported in April 1999 that based on his review and 
knowledge, it was too soon to determine if the veteran was 
in remission.  

In an April 1999 rating decision, the M&ROC continued the 
100 percent evaluation, but it was noted that the claim 
should be reviewed in a year to determine whether or not the 
carcinoma was in remission.  

Private records from April 2000 reflect that the prostate 
was described as concave, smooth, and without discreet 
induration or nodularity.  There was negative digital 
examination and normal PSA.  

Upon VA examination of the veteran in May 2000 the examiner 
noted that there was no penetration, ejaculation, or 
erection associated with the penis.  It was specifically 
noted that there was no penis deformity.  The veteran 
reported occasional incontinence which did not require the 
use of pads.  He was not on any medications.  He had gained 
25 pounds in the past 6 months.  Urinary frequency was 2 to 
3 times per hour.  

Private and VA records dated from 2000 to 2002 were added to 
the record.  Pertinent reports include a private treatment 
record which reflects that the veteran had a rash on his 
penis in August 2000.  Additionally, his PSA was reported as 
normal in September 2001.  In October 2001 a VA examiner 
noted that the appellant was status post radiation 
treatment.  He had nocturia on an average of 2-3 times per 
night.  He denied any burning on urination or hematuria.  

During a personal hearing before the undersigned in August 
2002 the veteran testified that he was not currently being 
treated for cancer, and he felt that it was in remission.  
He was not aware of any additional records that were not of 
record.  Hearing [Hrg.] Transcript [Tr.] at 3.  He worried 
that his PSA levels were rising.  He also said that his 
psoriasis started while he was in service and that it was 
called "rotten crotch."  Tr. at 4.


Criteria

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002);  
38 C.F.R. § 3.303 (2002)..

Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b)(2002).  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).  

The CAVC has also reiterated that, alternatively, either or 
both of the second and thirds elements can be satisfied 
under 38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence 
showing post service continuity of symptomatology; and (c) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post service 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Savage v. Gober, 10 Vet. App. 488, 495-97).
The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the 
asserted continuous symptomatology was the sworn testimony 
of the appellant himself and when "no" medical evidence 
indicated continuous symptomatology.  McManaway, 13 Vet. 
App. At 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief can form the basis of a claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a 
chronic condition must still provide a medical nexus between 
the current condition and the putative continuous 
symptomatology.  Until the claimant presents competent 
medical evidence to provide a relationship between a current 
disability and either an in-service injury or continuous 
symptomatology, the claimant cannot succeed on the merits of 
the claim.  Voerth, 13 Vet. App. At 120.

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2002).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted 
in support of the veteran's claim is to considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Malignant neoplasms of the genitourinary system are rated at 
100 percent.  38 C.F.R. § 4.115b, Code 7528. The note that 
follows states that:

Following the cessation of surgical, X- ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination 
at the expiration of six months.  Any change in evaluation 
based upon that or any subsequent examination shall be 
subject to the provisions of Sec. 3.105(e) of this chapter.  
If there has been no local reoccurrence or metastasis, rate 
on residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.

There is no indication of recurrence of cancer, or of the 
presence of renal dysfunction or urinary tract infection in 
this case.  The predominant feature of the veteran's 
disability picture has been with voiding dysfunction.

A 20 percent rating is warranted for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day.  The next higher 
evaluation of 40 percent requires the wearing of absorbent 
materials which must be changed 2 to 4 times per day.  38 
C.F.R. § 4.115a.

A 20 percent rating is provided for urinary frequency 
characterized by daytime voiding interval between one and 
two hours or; awakening to void three to four times per 
night.  The next higher evaluation of 40 percent requires 
urinary frequency characterized by daytime voiding interval 
less than one hour, or; awakening to void five or more times 
per night.  38 C.F.R. § 4.115a.

DC 7522 provides a 20 percent rating for deformity of the 
penis with loss of erectile power.  38 C.F.R. § 4.115b.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of 
record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If so, the claim is denied; if the evidence 
is in support of the claim or is in equal balance, the claim 
is allowed.  Id.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).
The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
held that VA cannot assist in the development of a claim 
that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the appellant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
Board is of the opinion that the new duty to assist law has 
expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has 
been provided with notice of what is required to 
substantiate his claim.  The M&ROC, through its issuance of 
its rating decisions, statements of the case, and associated 
correspondence, has given the veteran notice of the 
information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to the disabilities at issue, a 
rationale of the denials, and he was notified of his 
appellate rights.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as a VA examination report.  
Additionally, the veteran was afforded a personal hearing.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, 
the veteran has been afforded the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  

In its many correspondences the M&ROC has informed the 
veteran of the evidence he should obtain and which evidence 
it would retrieve as specified.  The M&ROC has in fact 
augmented the evidentiary record in accordance with the 
veteran's directives.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Although the M&ROC has not provided notice of the VCAA or 
adjudicated the veteran's claim with this law in mind, the 
Board finds no prejudice to the veteran in proceeding with 
this case at this time because the procedural actions of the 
M&ROC are in essential agreement with and adhere to the 
mandates of this new law with respect to the duty to notify 
and the duty to assist the veteran in the development of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the M&ROC, it must consider whether the 
claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

In the veteran's case at hand, the Board finds that he is 
not prejudiced by its consideration in the first instance of 
his claim pursuant to this new law.  As set forth above, VA 
has already met all obligations to the appellant under this 
new law.

Moreover, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that a remand of the case to the M&ROC would 
only serve to further delay resolution of his claim.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring the matter simply for initial consideration of the 
VCAA by the M&ROC.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The CAVC has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F. 3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the CAVC recently stated, "The VCAA is a 
reason to remand many, many claims, bit ut is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Having determined that the duty to assist has been 
satisfied, the Board turns to an evaluation of the veteran's 
claim on the merits.


Service Connection

Applying the applicable laws and regulations to this 
circumstances of this case, it is the Board's conclusion 
that the competent evidence preponderates against the claim 
of entitlement to service connection for a skin disorder.  

While the Board has considered the opinions expressed by the 
veteran as to the etiology of postservice diagnoses of a 
rash and eczema, it is pointed out that lay assertions 
cannot constitute competent evidence in most instances, 
particularly in matters requiring medical nexus evidence.  
See, for example, Savage v. Gober, 10 Vet. App. 488 (1997), 
recently clarified in Voerth v. West, 13 Vet. App. 117 
(1999).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board must point out that competent evidence linking any 
postservice skin disorder is not shown in the record 
elsewhere.  Such evidence has not been brought to the 
Board's attention as being outstanding and available but as 
yet not obtained.  The evidence on file initially reflects a 
history of psoriases in 1994, many years after service 
separation in 1969.  What it does not show is competent 
evidence of a chronic skin disorder that is linked to 
service.  Thus, as no chronic skin disorder is indicated 
until many years after service and as current manifestations 
are not linked to any inservice incident, the Board finds 
that the evidentiary record does not support a grant of 
entitlement to service connection.  


Increased Rating

Prostate Cancer

At the time of recent examination in May 2000, the veteran 
reported that he experienced some occasional incontinence.  
Pads were not required, and he was not on any medications.  
He had gained 25 pounds in the past 6 months.  In October 
2001, he reported nocturia on an average of 2-3 times per 
night.  The record does not show evidence of malignancy or 
antineoplastic therapy during the post 6 months.  

The evidence does not demonstrate that the veteran currently 
has the degree of voiding dysfunction or urinary frequency 
that would warrant the next higher evaluation.  For example, 
the record does not show and the veteran has not described 
whether he requires absorbent materials which must be 
changed 2 to 4 times per day, or that he is voiding at the 
interval of less than once an hour during the day and five 
or more times at night.  

In view of the foregoing, the preponderance of the evidence 
is against the claim for an evaluation in excess of 20 
percent for residuals of prostate cancer, muchless for 
restoration of the prior total evaluation.  


Erectile Dysfunction

As noted earlier, service connection was established for 
erectile dysfunction as secondary to service-connected 
prostate cancer.  Upon examination in May 2000, erectile 
dysfunction was noted, but it was also indicated that there 
was no penile deformity.  

For the veteran to receive a compensable evaluation pursuant 
to DC 7522, he would have to show erectile dysfunction and 
deformity of the penis.  While erectile dysfunction is 
evident, it is also evident that there is no deformity of 
the penis, and a compensable rating is not warranted.  Thus, 
the relevant criteria are not met.  

As the Board has determined that a compensable evaluation is 
not warranted for erectile dysfunction, there exists no 
basis upon which to predicate assignment of "staged" 
ratings.  See Fenderson, supra.


Additional Considerations

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.



In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an M&ROC conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  In the veteran's case at hand, the Board notes 
that the M&ROC provided and discussed the criteria for 
assignment of extraschedular evaluations for the 
disabilities at issue for which increased evaluations are 
sought by the veteran on appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature 
as to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which 
increased compensation benefits are sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

In reaching these determinations, the Board acknowledges 
that the VA is statutorily required to resolve the benefit 
of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert, supra; 38 U.S.C.A. § 5107(b) (West 
Supp. 2002).


ORDER

Entitlement to service connection for a chronic acquired 
skin disorder is denied.  

Entitlement to a rating in excess of 20 percent for 
residuals of cancer of the prostate is denied.  

Entitlement to an initial compensable rating for erectile 
dysfunction is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

